Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 1 of 22 Page ID #:1917




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




         JANET GARCIA, et al.,                 CV 19-6182 DSF (PLAx)
             Plaintiffs,

                        v.                     Tentative Order GRANTING
                                               Plaintiffs’ Motion for a
         CITY OF LOS ANGELES, et al.,          Preliminary Injunction (Dkt. 38)
              Defendants.



            Plaintiffs Pete Diocson Jr., Marquis Ashley, and Ktown for All
     (KFA) move for an order enjoining Defendant City of Los Angeles (the
     City) from enforcing Los Angeles Municipal Code (LAMC) Sections
     56.11(3)(i) and 56.11(10)(d). Dkt. 38 (Mot.). 1 The City opposes. Dkt. 42


     1 After the Motion was filed, Plaintiffs filed a Second Amended Complaint
     (SAC). Dkt. 43. Plaintiff contends the SAC did not change the allegations
     relevant to this Motion, and therefore the Court can consider the Motion. See
     Dkt. 50 (Pls.’ SAC Statement) at 2. The City argues that the filing of the
     SAC moots the Motion. Dkt. 51 (Def.’s SAC Statement) at 4. Specifically, the
     City notes that the relevant amended causes of action (the First and Fourth
     Causes of Action) now include the allegation that Plaintiffs “are entitled to an
     injunction, enjoining the City from continuing to enforce this unconstitutional
     law.” SAC ¶¶ 248, 258. Although Plaintiffs’ inclusion of this allegation is
     helpful in clarifying their allegations, it does not affect the relief requested.
     The First Amended Complaint (FAC) specifically sought “an order enjoining
     and restraining Defendants from engaging in the policies, practices, and
     conduct complained of herein, including an order enjoining and restraining
     the City from enforcing the challenged provisions of Los Angeles Municipal
     Code Section 56.11.” Dkt. 20 (FAC), Prayer for Relief ¶ 3. Therefore, the
     City has not shown how the amendment has a material affect on the relief
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 2 of 22 Page ID #:1918



     (Opp’n). The Court deems this matter appropriate for decision without
     oral argument. See Fed. R. Civ. P. 78; Local Rule 7-15. The hearing
     set for April 6, 2020 is removed from the Court’s calendar.

                           I. FACTUAL BACKGROUND 2

     A.    The Challenged Ordinance

           LAMC Section 56.11 (the Ordinance) regulates the storage of
     personal property in public areas. Its stated purpose is to “balance the
     needs of the residents and public at large to access clean and sanitary
     public areas . . . with the needs of the individuals, who have no other
     alternatives for the storage of personal property, to retain access to a
     limited amount of personal property in public areas.” LAMC § 56.11(1).
     In most situations, the City is authorized to impound personal property
     in a public area so long as the City provides pre-removal and post-
     removal notice. See, e.g., LAMC § 56.11(3)(a)-(b). In other situations,
     including where the property obstructs City operations or interferes
     with the City’s compliance with the Americans with Disabilities Act of
     1990 (ADA), only post-removal notice is required to impound personal
     property. See, e.g., id. § 56.11(3)(c)-(f). There are also limited

     requested. For example, in La Jolla Cove Inv’rs, Inc. v. GoConnect Ltd., No.
     11CV1907 JLS (JMA), 2012 WL 1580995 (S.D. Cal. May 4, 2012), cited by the
     City, the amended complaint eliminated the claims forming the basis of the
     motion for preliminary injunction. Id. at *2 (denying application for
     preliminary injunction “because the SAC contains no request for injunctive
     relief or for the issuance of shares”). In the other two cases cited by the City,
     the preliminary injunction was denied as moot when the complaint was
     dismissed. Because the allegations forming the basis for this Motion have
     not materially changed, the Court will consider the Motion.
     2 Each party made objections to the other’s evidence. Dkts. 42-13, 47.
     However, it is well established that district courts may “consider hearsay in
     deciding whether to issue a preliminary injunction.” See Johnson v.
     Couturier, 572 F.3d 1067, 1083 (9th Cir. 2009). Therefore, the Court has
     independently considered the evidence and has given the appropriate weight
     to facts that may be based on inadmissible evidence. The Court has not
     considered facts that are irrelevant.



                                             2
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 3 of 22 Page ID #:1919



     situations where the City can immediately destroy personal property
     without notice, including if the property “poses an immediate threat to
     the health or safety of the public,” id. § 56.11(3)(g), “constitutes
     evidence of a crime or contraband,” id. §56.11(3)(h), or is a “Bulky Item”
     that is not “designed to be used as a shelter,” id. §56.11(3)(i) (Bulky
     Item Provision). A Bulky Item is “any item, with the exception of a
     constructed Tent, operational bicycle or operational walker, crutch or
     wheelchair, that is too large to fit into a 60-gallon container with the lid
     closed,” but not “a container with a volume of no more than 60 gallons
     used by an individual to hold his or her Personal Property.” Id.
     § 56.11(2)(c). The Ordinance also makes it unlawful for any person to
     “willfully resist, delay or obstruct a City employee from removing or
     discarding a Bulky Item.” Id. § 56.11(10)(d).

           The City enforces the Ordinance through the Bureau of
     Sanitation (Sanitation) and the Los Angeles Police Department
     (LAPD), which conduct noticed cleanups and random rapid responses
     where personal property that does not comply with the Ordinance is
     seized or destroyed. See id. § 56.11(11); Dkt. 42-1 (Guerrero Decl.) ¶¶
     1-2; Dkt. 42-5 (Pereida Decl.) ¶¶ 1-2; Dkt. 42-6 (Wong Decl.) ¶¶ 4-21.
     According to Inter-Departmental Correspondence sent by the
     Sanitation Director, “[b]eginning on January 21, 2020, the CARE
     program 3 will fully implement the following program adjustments
     citywide[:] . . . Every CARE and CARE+ team will fully enforce LAMC
     56.11 at every location they visit. Compliance means that . . .
     prohibited Items, such as bulky items . . . will be impounded and
     disposed of according to law and policy.” Dkt. 39 (RJN) Ex. 4, at 2. 4



     3 CARE and CARE+ are acronyms for the City’s Comprehensive Cleaning and
     Rapid Engagement Program. Wong Decl. ¶ 2. CARE teams “clean the public
     right-of-way and address enforcement and emergency-response to mitigate
     illegal dumping and/or items stored in the public right-of-way” while CARE+
     teams “provides public health services to encampments.” Id. ¶ 4.
     4The Court GRANTS Plaintiff’s unopposed request for judicial notice of the
     official government reports prepared by Sanitation. Fed. R. Evid. 201(b).



                                          3
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 4 of 22 Page ID #:1920



     B.    Enforcement of the Ordinance Against Individual
           Plaintiffs

           1.     Diocson

           Diocson is 51 years old and has lived in the Harbor City area of
     Los Angeles for the past four or five years. Dkt. 38-5 (Diocson Decl.)
     ¶ 2. Until 2018, Diocson lived near the Harbor City Greenway around
     Lomita Boulevard. Id. ¶¶ 3-4. Diocson later moved to an encampment
     near Lomita and McCoy, where he lives with his dog Bella. Id. ¶¶ 5-6.

            On the morning of April 24, 2019, LAPD and Sanitation came to
     the area for a noticed sweep. Id. ¶ 8; see also Wong Decl. ¶ 23. Diocson
     had moved Bella out of the area prior to the sweep. Diocson Decl. ¶ 9.
     As Diocson was about the leave the area with his belongings, an LAPD
     officer told Diocson he would have to leave Bella’s kennel behind
     because it was a Bulky Item. Id. ¶¶ 11-12. The City “prepared a report
     [about the April 24 cleanup] documenting the posting, cleanup, and
     health hazard assessments as part of their regular duties.” Wong Decl.
     ¶ 24 & Ex. 4. The report identifies a pet cage as contaminated and did
     not “identify the pet cage as a bulky item.” Id. ¶ 26 & Ex. 4, at 76, 90. 5

           Diocson was able to get a new dog kennel, but it was also
     destroyed by Sanitation in late 2019 as part of a clean-up. Diocson
     Decl. ¶¶ 14-15. Diocson has not tried to get a third kennel because he
     believes the City will just take it again. Id. ¶ 16.

           Diocson also has a storage bin that he is worried the City will
     consider a Bulky Item and destroy because City workers have


     5It is not clear that this pet cage belonged to Diocson. The identified pet cage
     was listed as “unattended,” Wong Decl. Ex. 4, at 76, even though Diocson
     declares he was present at the time of the cleanup and that his other
     belongings were stacked on top of the kennel as he was about to carry them
     out of the area. Diocson Decl. ¶¶ 10-12. And unlike the picture
     authenticated by Ashley, the picture authenticated by Diocson, see Wong
     Decl. Ex. 6, at 120-21; Diocson Decl. ¶ 12 & Ex. A, does not have any
     description tying it to one of the locations in the report.



                                            4
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 5 of 22 Page ID #:1921



     destroyed other bins that were the same size. Id. ¶ 17. When the City
     destroyed his prior bin (and other items of similar size), the City told
     him that “they are bulky items and that’s why they are taking them
     and throwing them away.” Id.

           2.     Ashley

           Ashley is 29 years old and has been homeless for years. Dkt. 38-2
     (Ashley Decl.) ¶ 2. In his spare time, he makes carts out of bicycle and
     wheelchair wheels so that he can move his (and other’s) belongings
     from place to place and carry groceries and other supplies from the
     stores to where he is staying. Id. ¶¶ 3, 5-6.

           On May 21, 2019, while he was staying at a large encampment on
     Lomita and McCoy in the Harbor City area of Los Angeles, Sanitation
     conducted a noticed cleanup. Id. ¶ 8; see also Wong Decl. ¶ 23. During
     the cleanup, a sanitation worker told Ashley that his two carts and
     some bedding were “Bulky Items” that he could not take from the
     cleanup area. Ashley Decl. ¶ 11. An LAPD officer told Ashley that “if
     [he] did not want to go jail, [he] would have to hurry up and move from
     the area,” so he complied. Id. ¶ 12. He was not given any
     documentation about the items he was forced to leave behind, or any
     written explanation of why they were taken. Id. The City, however,
     prepared a report of the cleanup. Wong Decl. ¶ 28 & Ex. 8. 6 The report
     describes an encampment containing a “[m]etal cart and mattress,” but
     does not state that those items were discarded. Id. at 140-141. The
     report includes a picture of those items with a caption identifying the
     cart and mattress as “Location 7 bulky item.” Id. at 149. The


     6 The City appears unsure about which encampment was Ashley’s. See Wong
     Decl. ¶ 30 (describing the items found at location 6 and 7). From the Court’s
     review of the report, it seems clear that Ashley was living at location 7. First,
     the report states that location 6 was “unattended,” id. Ex. 8, at 140, but
     Ashley declared he was there during the cleanup, Ashley Decl. ¶¶ 9-11.
     Second, the picture the report identifies as “Figure 7.a. Location 7 bulky
     item,” Wong Decl. Ex. 8, at 149, was authenticated by Ashley as containing
     his property, Ashley Decl. ¶ 10 & Ex. A.



                                            5
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 6 of 22 Page ID #:1922



     corresponding Health Hazard Checklist does not address the cart. Id.
     at 167.

           Ashley thereafter got a new cart that he uses when he goes to the
     Lomita and McCoy encampment. Ashley Decl. ¶ 17. However, because
     Sanitation comes to that location a “lot,” 7 he worries that Sanitation
     will determine that his cart is a Bulky Item and throw it away. Id.

           3.    KFA

             KFA “was founded in 2018 to support the construction of the
     Bridge Home shelter in Koreatown” and “to support unhoused
     residents, to form connections between housed and unhoused residents
     of Koreatown, and to advocate for housing and shelters and other
     services in the Koreatown community.” Dkt. 38-6 (Nguyen Decl.) ¶ 3.
     It is “integral” to KFA’s mission to “have unhoused persons included in
     our meetings and participating in advocacy.” Id. ¶ 4. KFA spends time
     monitoring cleanups and providing replacement items to people whose
     belongings have been seized and destroyed pursuant to the Ordinance,
     which “takes time and resources away from these other advocacy
     activities.” Id. ¶¶ 6, 10-11. Specifically, KFA has bought or would buy
     tents, cots, mattresses, brooms, socks, sleeping bags, blankets,
     underwear, and warm clothes to replace destroyed property. Id. ¶¶ 11,
     14. KFA additionally facilitates requests for replacement items by
     posting on social media so “community members can buy and replace
     things for our unhoused neighbors,” including “a small cart and a
     cooler” and then a KFA member delivers the items to the unhoused
     resident who needs it. Id. If KFA did not spend time monitoring
     cleanups and providing replacement items, unhoused members would
     have a more difficult time “advocat[ing] for themselves, organiz[ing]
     with [KFA], and ultimately get[ting] into housing.” Id. ¶ 7.

          On February 24, 2020, KFA members had planned to attend a
     meeting about the Bridge Home shelter. Id. ¶ 8; see also Dkt. 38-3


     7Plaintiffs submit evidence that a cleanup was scheduled to occur in this
     area on February 13, 2020. Dkt. 38-1 (Riskin Decl.) Ex. A, at 8.



                                           6
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 7 of 22 Page ID #:1923



     (Price Decl.) ¶ 3. However, on their way to the meeting, one member
     was informed that a cleanup was occurring at 4th and Vermont where
     Kahn, an unhoused resident served by KFA, lived. Price Decl. ¶ 3. 8
     The KFA members then went to monitor the cleanup, instead of the
     meeting. Id. ¶ 5. They also helped Kahn, who is in a wheelchair, pack
     up and move his belongings. Id. ¶¶ 4, 6. However, once Sanitation and
     LAPD arrived, they were told to leave. Id. ¶¶ 7-8. LAPD Officer
     Lucero told them that some of Kahn’s items, including pallets, were
     Bulky Items that could not be taken out of the area. Id. ¶ 9. A
     Sanitation worker also stated that “some of Kahn’s belongings were
     bulky items that would not fit in a 60 gallon container,” including “the
     pallets and a foam cushion that Kahn uses to sleep on.” Id. ¶ 10. The
     items identified by LAPD and Sanitation as Bulky Items were thrown
     away. Id. ¶ 11.

                              II. LEGAL STANDARD

           “A preliminary injunction is an extraordinary remedy never
     awarded as a matter of right.” Winter v. Natural Res. Def. Council, 555
     U.S. 7, 24 (2008). “A plaintiff seeking a preliminary injunction must
     establish that he is likely to succeed on the merits, that he is likely to
     suffer irreparable harm in the absence of preliminary relief, that the
     balance of equities tips in his favor, and that an injunction is in the
     public interest.” Id. at 20. Although a plaintiff seeking a preliminary
     injunction must make a showing on each factor, the Ninth Circuit
     employs a “version of the sliding scale” approach where “a stronger
     showing of one element may offset a weaker showing of another.”
     Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-35 (9th
     Cir. 2011). Under this approach, a court may issue a preliminary

     8 The City appears to interpret the inclusion of this evidence as KFA seeking
     injunctive relief on behalf of its members or other unhoused residents. Opp’n
     at 8. Nothing in Plaintiffs’ Motion leads the Court to that conclusion.
     Rather, inclusion of this evidence tends to support KFA’s organizational
     standing by providing a recent example where KFA had to divert time and
     resources based on an application of the Bulky Item Provision. The same is
     true for the Bettega Declaration.



                                           7
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 8 of 22 Page ID #:1924



     injunction where there are “serious questions going to the merits and a
     balance of hardships that tips sharply towards the plaintiff . . , , so long
     as the plaintiff also shows that there is a likelihood of irreparable
     injury and that the injunction is in the public interest.” Id. at 1135
     (internal quotation marks omitted). “When the government is a party,
     the last two factors (equities and public interest) merge.” E. Bay
     Sanctuary Covenant v. Trump, 950 F.3d 1242, 1271 (9th Cir. 2020).

                                 III. DISCUSSION

     A.    Standing

           “To seek injunctive relief, a plaintiff must show that he is under
     threat of suffering ‘injury in fact’ that is concrete and particularized;
     the threat must be actual and imminent, not conjectural or
     hypothetical; it must be fairly traceable to the challenged action of the
     defendant; and it must be likely that a favorable judicial decision will
     prevent or redress the injury.” Summers v. Earth Island Inst., 555 U.S.
     488, 493 (2009).

           1.    Individual Plaintiffs

           Diocson and Ashley both declared that when the City took and
     destroyed their property, City employees told them they were doing so
     because those belongings constituted Bulky Items. Diocson Decl. ¶ 12;
     Ashley Decl. ¶ 11. Further, both individuals declared that they now
     possess items the City is likely to deem Bulky Items and that they live
     in an area with frequent cleanups. See Diocson Decl. ¶¶ 15, 17, 19;
     Ashley Decl. ¶¶ 4-5, 17. And the City has stated its intention to enforce
     the Bulky Item Provision until the Court orders otherwise. See RJN
     Ex. 4, at 2 (“Every CARE and CARE+ team will fully enforce LAMC
     56.11 at every location they visit. Compliance means that . . .
     prohibited Items, such as bulky items . . . will be impounded and
     disposed of according to law and policy.”); see also Dkt. 48-1 (Suppl.
     Myers Decl.) ¶ 23 & Ex. E. This is sufficient to establish standing.

           The City argues that the reports prepared by its employees
     stated that the destroyed items belonging to Ashley and Diocson were



                                          8
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 9 of 22 Page ID #:1925



     health and safety hazards, not Bulky Items, and therefore were not
     seized and destroyed pursuant to the Bulky Item Provision. See Opp’n
     at 7 (citing Wong Decl. ¶¶ 24-30 & Exs. 4, 8). This is simply untrue for
     Ashley’s carts. See Wong Decl. Ex. 8, at 140, 167. Further, the City
     has not adequately demonstrated that the pet cage referred to in the
     cited report was Diocson’s property, nor does it sufficiently show that
     the pet cage was destroyed because it was a health and safety hazard.
     The mere listing of a pet cage as “contaminated,” Wong Decl. Ex. 4, at
     90, does not prove why the item was destroyed and the identification of
     urine and aerosols in the area are not tied to the pet cage. Therefore,
     this is insufficient to overcome Plaintiffs’ testimony that their property
     was destroyed pursuant to the Bulky Item Provision. Diocson and
     Ashley have standing.

           2.    KFA

            The City contends that although the Court found KFA to have
     sufficiently alleged standing at the pleading stage, it must submit
     “competent evidence establishing organizational standing” at the
     preliminary injunction phase and has failed to do so. Opp’n at 7. The
     City cites no cases in support of this additional burden and, in any
     event, is incorrect. KFA’s co-founder Jane Nguyen declared that KFA’s
     mission is to “to support unhoused residents, to form connections
     between housed and unhoused residents of Koreatown, and to advocate
     for housing and shelters and other services in the Koreatown
     community,” that it is “integral” to KFA’s mission to “have unhoused
     persons included in our meetings and participating in advocacy,” that
     the cleanups have caused unhoused residents to lose contact with KFA
     and discouraged them from going to appointments and KFA meetings
     for fear that all of their belongings will be thrown away while they are
     gone, and that KFA has had to spend time monitoring cleanups and
     providing replacement items to people whose belongings have been
     seized and destroyed pursuant to the Ordinance, which “takes time and
     resources away from these other advocacy activities.” Nguyen Decl.
     ¶¶ 3-7, 10-11. Nguyen also declared that she coordinated the
     replacement of “a small cart and a cooler” and provided a cot to an
     unhoused member of KFA and that mattresses destroyed by cleanups


                                         9
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 10 of 22 Page ID #:1926



      are “the type of thing Ktown for All would pay to replace.” Id. ¶¶ 11,
      14. 9 And KFA members spent time monitoring a cleanup where alleged
      Bulky Items were taken and thrown away. Price Decl. ¶¶ 9-11; see also
      Dkt. 38-4 (Emmons Decl.) Ex. A. This is sufficient under La Asociacion
      de Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d 1083
      (9th Cir. 2010). 10

      B.    Likelihood of Success on the Merits

            1.     Unreasonable Seizures

             Plaintiffs are likely to succeed on the merits of their claim that
      the Bulky Item Provision authorizes unreasonable seizures in violation
      of the Fourth Amendment by permitting the seizure and immediate
      destruction of Bulky Items without a warrant or pursuant to a warrant
      exception. See Dkt. 36 (12(b)(6) Order) at 6-12. The City makes a

      9 Although Nguyen has declared that KFA has not “directly provided carts or
      crates,” Nguyen Decl. ¶ 11, the items it does provide are often needed because
      of the destruction of a Bulky Item. For example, one homeless individual and
      KFA member, Rachelle Bettega, had storage bins containing two phones,
      cleaning supplies, and clothes that were seized and destroyed as Bulky Items.
      Dkt. 38-7 (Bettega Decl.) ¶ 11. Bettega then had to keep her remaining
      clothes in a garbage bag, which does not protect the clothes from getting wet
      when it rains. Id. ¶ 12. After her clothes got wet, KFA bought new clothes
      for Bettega. Id.
      10 The City raises a number of arguments, Opp’n at 7-8, that were explicitly
      considered and rejected in the Court’s prior order, see Dkt. 37 (12(b)(1) Order)
      at 7-10. Moreover, the Ninth Circuit has since made even clearer that 1)
      organizations “are not required to demonstrate some threshold magnitude of
      their injuries; one less client that they may have had but-for the Rule’s
      issuance is enough” and 2) a “‘legally protected interest’ need not be a
      statutorily created interest” and “an interest can support standing even if it
      is not protected by law.” E. Bay Sanctuary Covenant, 950 F.3d at 1266-67
      (internal citations and footnote omitted). The City also complains that KFA
      does not differentiate between noticed and unnoticed cleanups. Opp’n at 8.
      However, the City does not explain how this is relevant to standing to
      challenge the Bulky Item Provision, which applies in both situations.



                                            10
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 11 of 22 Page ID #:1927



      number of arguments in the hope that the Court will reach a different
      conclusion. Each argument fails.

             First, the City argues that “the Bulky Item Provision regulates
      conduct—in public (not private) spaces—not property” by prohibiting
      “the storage of the Bulky Items in public” not—“Bulky Items
      themselves.” Opp’n at 10. This ignores the plain language of the
      Provision, which authorizes the City to “remove and . . . discard any
      Bulky Item.” LAMC 56.11(3)(i). If the provision merely prohibited the
      storage of Bulky Items in public spaces, the City would not be
      authorized to destroy property that was stored in violation of the
      provision. Lavan v. City of Los Angeles, 693 F.3d 1022, 1029 (9th Cir.
      2012) (“Violation of a City ordinance does not vitiate the Fourth
      Amendment’s protection of one’s property”). 11 As the court in Lavan
      noted, “[w]ere it otherwise, the government could seize and destroy any
      illegally parked car or unlawfully unattended dog without implicating
      the Fourth Amendment.” Id. The question here is not whether the
      City can “limit the size of items that a person can store in a finite
      public space,” Opp’n at 10, but whether it can seize and destroy items
      because they are of a particular size. 12 The answer to that question is
      no.

            Next, the City argues that there need not be a warrant or
      applicable warrant exception before seizing and destroying Bulky Items
      because it is reasonable to do so when “balanc[ing] the competing
      interests,” such as “the public’s interest in using that public space.”
      Opp’n at 11. The City acknowledges that it is not necessarily one


      11The City clearly understands this; later in its brief it acknowledges that
      the California anti-dumping statute, California Penal Code § 374.3, which
      makes it unlawful to dump waste, “do[es] not authorize property removal,”
      Opp’n at 24.
      12To that end, the City’s example is illustrative. Assuming the Fourth
      Amendment applied to the cited airline, while the airline might be able to
      limit the size of carry-on bags, it would not be able to take and throw away
      carry-on bags that exceeded the size limit.



                                            11
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 12 of 22 Page ID #:1928



      particular Bulky Item that negatively affects the public’s interests, but
      rather “the accumulation of these items in the aggregate that justifie[s]
      their removal from the public right of way.” Id. at 11-12. In support,
      the City cites cases where searches or seizures were found to be
      permissible without a warrant or warrant exception. See Michigan
      Dep’t of State Police v. Sitz, 496 U.S. 444, 449-51 (1990) (sobriety
      checkpoints do not violate the Fourth Amendment because the
      “magnitude of the drunken driving problem [and] the States’ interest in
      eradicating it” outweighs the “slight” “intrusion on motorists stopped
      briefly at sobriety checkpoints”); United States v. Martinez-Fuerte, 428
      U.S. 543, 557 (1976) (border checkpoints do not violate the Fourth
      Amendment because “the need to make routine checkpoint stops is
      great” and “the consequent intrusion on Fourth Amendment interests
      is quite limited”); Nat’l Treasury Employees Union v. Von Raab, 489
      U.S. 656, 677 (1989) (drug testing by government employer does not
      violate Fourth Amendment where employees “seek to be promoted to
      positions that directly involve the interdiction of illegal drugs or that
      require the incumbent to carry a firearm”); New Jersey v. T.L.O., 469
      U.S. 325, 341 (1985) (addressing the legality of searches and seizures
      based on reasonable suspicion rather than probable cause). But border
      checkpoints and drug tests for certain government employees do not
      implicate seizures of property and the only case cited by the City
      extending a similar test to the permanent seizure of property, United
      States v. Jacobsen, 466 U.S. 109, 125 (1984), has been limited by the
      Ninth Circuit to situations where the seized property was entirely
      contraband. See United States v. Young, 573 F.3d 711, 720-21 (9th Cir.
      2009) (declining “to expand Jacobsen’s decision to warrantless searches
      of private residences” and distinguishing Jacobsen on the grounds that
      “neither the hotel room nor the backpack contained only contraband”).
      Further, as Plaintiffs point out, the Ninth Circuit has explicitly
      “decline[d] to establish a general exception to the Fourth Amendment’s
      warrant requirement for conduct that, absent special needs consistent




                                         12
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 13 of 22 Page ID #:1929



      with the Supreme Court’s precedents, is asserted to be ‘reasonable.’”
      Menotti v. City of Seattle, 409 F.3d 1113, 1154 (9th Cir. 2005). 13

            Next, the City contends that Plaintiffs have failed to analyze the
      constitutionality of the part of the Bulky Item Provision that applies to
      unattended items. Opp’n at 15. As noted in the 12(b)(6) Order, LAMC
      § 56.11(3)(a) permits the City to remove any unattended property
      regardless of size. Id. at 10. Therefore, the only work the Bulky Item
      Provision does is to permit the immediate destruction of unattended
      items over a certain size. 14 As the Court previously held, and

      13 Even if the Court did apply some sort of balancing test, unlike the
      temporary stop in Michigan Department and Martinez-Fuerte, or the “trace
      amount of cocaine” destroyed in Jacobsen, homeless individuals’ interest in
      their property, including Bulky Items, is anything but “slight,” “limited,” or
      “unnoticed.” See Lavan, 693 F.3d at 1032 (“For many of us, the loss of our
      personal effects may pose a minor inconvenience. However, . . . the loss can
      be devastating for the homeless” (alteration in original) (quoting Pottinger ,
      810 F. Supp. at 1559)). Plaintiffs have demonstrated over and over again the
      necessity of these items to the people who own them. See, e.g., Ashley Decl. ¶
      5 (uses cart “to pick up groceries and supplies I need to survive”); Diocson
      Decl. ¶¶ 7, 17 (dog cage “gave [him] peace of mind and made it possible to
      keep [his dog] with [him] while [he] was sleeping in [his] tent” and storage
      bins “use[d] to store [his] belongings and to keep them dry”); Price Decl. ¶ 10
      (pallets and a foam cushion that homeless individual uses to sleep on);
      Bettega Decl. ¶¶ 6, 9, 11 (bicycle necessary to get to her job, “crates to make
      herself a bed so that she could stay off the wet ground,” and bins to keep her
      belongings dry).
      14 To the extent the City contends that it is too complex to determine whether
      an item is attended, unattended, or abandoned, that is not a reason to keep
      the Bulky Item Provision in place. The City must already determine whether
      items are abandoned or unattended in enforcing each of the Ordinance’s
      provisions. This is not unique to the Bulky Item Provision. And just because
      the City may on occasion incorrectly determine that unattended property is
      abandoned does not justify seizing and destroying property that the City
      knows or reasonably believes is unattended. Moreover, it is unclear why the
      City continues to attack “Plaintiffs’ view” that all items in an area with
      encampments must be treated as either attended or unattended personal


                                            13
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 14 of 22 Page ID #:1930



      consistent with Ninth Circuit precedent, this is unreasonable. See
      Lavan, 693 F.3d at 1030 (“[E]ven if the seizure of the property would
      have been deemed reasonable had the City held it for return to its
      owner instead of immediately destroying it, the City’s destruction of the
      property rendered the seizure unreasonable.”). For these reasons and
      the reasons stated in the 12(b)(6) Order, the seizure and immediate
      destruction of Bulky Items is unreasonable.

            Finally, the City again raises the practical concerns of having to
      store all Bulky Items for a limited period of time. Opp’n at 17-18. This
      was previously rejected by the Court, 12(b)(6) Order at 11, and remains
      unconvincing. 15

            There is certainly no dispute that homelessness is a significant
      issue affecting Los Angeles (and other cities around the country) and
      nothing in this Order prevents the City from using its resources to


      property. Opp’n at 16. To be clear, Plaintiffs do not make this argument. To
      the contrary, Plaintiffs explicitly acknowledge that items near encampments
      can constitute trash (because there are not enough trash cans near
      encampments) or abandoned property from individuals not living at the
      encampments. See, e.g., Diocson Decl. ¶ 5 (“Sometimes people also dump
      their trash in the area”); Dkt. 48-3 (Flowers Decl.) ¶ 5 (“There is a lot of
      illegal dumping that happens on the street where I stay. . . . When people
      dump their stuff, the trash just sits there. There are no trashcans anywhere
      around, so the trash just piles up.”). Finally, to the extent the City contends
      that unattended property is deserving of less protection than attended
      property, that has already been rejected by the Ninth Circuit. Lavan, 693
      F.3d at 1024 (“[T]he Fourth and Fourteenth Amendments protect homeless
      persons from government seizure and summary destruction of their
      unabandoned, but momentarily unattended, personal property”).
      15 In support of this argument, the City submits evidence that “less than 15%
      of items that the City does store are ever retrieved.” Opp’n at 17 (citing
      Wong Decl. ¶¶ 22, 51, Ex. 3). However, that evidence could just as easily
      support the inference that the City is not doing enough to inform homeless
      individuals how and where to get their property back as whatever the City
      intends the Court to infer.



                                            14
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 15 of 22 Page ID #:1931



      create “shelters or other facilities to provide services and address the
      humanitarian crisis facing the City.” Opp’n at 18. 16 However, even in
      passing LAMC 56.11, the City recognized that some Los Angles citizens
      will not be able to obtain housing or have other places to store their
      belongings. Id. (acknowledging the “needs of the individuals[] who
      have no other alternatives for the storage of personal property”).
      Although the City would understandably prefer homeless residents not
      “appropriate[]” public areas, particularly areas that the City spent
      millions of dollars revitalizing, see Opp’n at 13, the Bulky Item
      Provision cannot be the solution to that problem. 17

            Plaintiffs are likely to succeed on their claim that the Bulky Item
      Provision violates the Fourth Amendment’s prohibition on illegal
      seizures on its face.

            2.     Due Process

            Because the Bulky Item Provision permits the City to remove and
      permanently destroy Bulky Items without any procedural safeguards
      whatever, Plaintiffs are likely to succeed on the merits of their due
      process claim under both the Fourteenth Amendment and the
      California Constitution. 18 See 12(b)(6) Order at 12-16. The City’s focus



      16 The Court doubts that the only two options to balance the needs of the
      homeless and the cleanliness of the streets are the ones the City identifies in
      its Opposition. Opp’n at 17-19.
      17Nor has it been. Given that the Bulky Item Provision was in place at all
      relevant times, it is clear that the presence of the Bulky Item Provision did
      not avoid the unfortunate outcome described by the City.
      18 “The language of Article I § 7 of the California Constitution is virtually
      identical to the Due Process Clause of the United States Constitution, with
      the caveat that California courts place a higher significance on the dignitary
      interest inherent in providing proper procedure.” Nozzi v. Hous. Auth. of
      City of Los Angeles, 806 F.3d 1178, 1190 n.15 (9th Cir. 2015) (internal
      quotation marks and citations omitted), as amended on denial of reh’g and
      reh’g en banc (Jan. 29, 2016). The Court will address Plaintiffs’ federal and


                                            15
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 16 of 22 Page ID #:1932



      on what process is due, Opp’n at 19-22, is misplaced. The challenged
      provision provides no process at all. 19 Therefore, whatever process is
      due, the Bulky Item Provision does not provide it. 20

             The Court additionally notes that the City’s analysis of the risk of
      erroneous deprivation, Opp’n at 21, glosses over crucial details. City
      employees apparently do not measure items and determine their
      volume before summarily seizing and destroying them, compounding
      the risks of erroneous deprivation because the items no longer exist to
      be measured. And as Plaintiffs note, the Bulky Item Provision contains
      certain exceptions that require City employees to exercise additional
      discretion, such as whether a bike is “operational” or a tent is
      “constructed.” Dkt. 48 (Reply) at 8. Contending that the risk of
      erroneous deprivation is low in such a circumstance is specious.
      Moreover, the City contends that if a mistake was made, that would not
      be an erroneous deprivation, but rather “an unauthorized application.”
      Opp’n at 21 (citing Hudson v. Palmer, 468 U.S. 517, 533 (1984)). If this
      were true, there could never be an erroneous deprivation, because each
      such deprivation could be reframed as an unauthorized application.
      Hudson does not address the risk of erroneous deprivation standard; it


      state due process claims together, as it is unnecessary to take the additional
      factor into account here.
      19The City’s argument that the statute itself constitutes sufficient process,
      Opp’n at 19 (citing Texaco, Inc. v. Short, 454 U.S. 516, 537 (1982)), has no
      merit. In Texaco, the statute was self-executing based on the inaction of the
      property owner and the Court noted that even then, before the deprivation of
      property becomes permanent, “the full procedural protections of the Due
      Process Clause—including notice reasonably calculated to reach all
      interested parties and a prior opportunity to be heard—must be provided.”
      454 U.S. at 534.
      20The City seems to assume that individualized pre-deprivation notice and a
      hearing would be required. Opp’n at 21-22. This Order should not be read to
      impose such a requirement. As noted in the 12(b)(6) Order, the Court’s
      conclusion that by providing no process at all the procedural due process
      clause is violated does not dictate what process is due.



                                            16
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 17 of 22 Page ID #:1933



      merely holds that due process does not require pre-deprivation process
      where the deprivation occurred due to a government employee’s
      intentional and unauthorized action so long as meaningful post-
      deprivation process is available. Id. at 533. 21 The Bulky Item
      Provision provides for no post-deprivation process.

      C.    Irreparable Harm

            The Ninth Circuit does “not require a strong showing of
      irreparable harm for constitutional injuries.” Cuviello v. City of
      Vallejo, 944 F.3d 816, 833 (9th Cir. 2019). Nevertheless, Plaintiffs have
      made a strong showing of irreparable harm.

             Plaintiffs contend that Ashley and Diocson “are frequently
      subjected to City sweeps, and every time they are subjected to a sweep,
      they are at risk of having their constitutional rights violated by the
      enforcement of the Bulky Item Provision.” Mot. at 15. Further, “the
      irreparable harm . . . is compounded by the fact that the constitutional
      violations result[] in the actual and permanent deprivation of their
      belongings.” Id. The City does not dispute that such harm is
      irreparable, but contends that it is not imminent. Opp’n at 22-23.
      However, the City’s argument rests on its position rejected above that
      Plaintiffs have not “shown that they have suffered any harm from the
      enforcement of the Bulky Item Provision.” Id. at 23. And as explained
      in the Court’s prior Order, that the Bulky Item Provision may be
      enforced during a noticed cleanup does not ameliorate its failure to
      provide due process. 12(b)(6) Order at 13 n.13. It is clear from both
      Plaintiffs’ and the City’s evidence that the Bulky Item Provision is
      likely to be enforced imminently against Ashley and Diocson, leading to
      the permanent destruction of their belongings. See, e.g., RJN Ex. 4, at
      2; Diocson Decl. ¶¶ 17, 19; Ashley Decl. ¶17; Wong Decl. ¶¶ 23, 45 &




      21In addition, Hudson applies only to situations where the deprivation was
      unpredictable, Zimmerman v. City of Oakland, 255 F.3d 734, 738-39 (9th Cir.
      2001), which is certainly not the case with the Bulky Item Provision.



                                          17
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 18 of 22 Page ID #:1934



      Ex. 2; Dkt. 42-11 (Ramirez Decl.) ¶ 4; Dkt. 42-12 (Rankin Decl.) ¶ 4;
      Dkt. 42-3 (Medina Decl.) ¶ 5. 22

            Plaintiffs contend that KFA is also in imminent danger of
      irreparable harm because the Bulky Item Provision constitutes
      “ongoing harms to [its] organizational missions.” Mot. at 16-17
      (quoting S.A. v. Trump, No. 18-CV-03539-LB, 2019 WL 990680, at *9
      (N.D. Cal. Mar. 1, 2019)). As explained in detail above, enforcement of
      the Bulky Item Provision harms KFA’s mission and causes KFA to
      divert resources from advancing its mission in order to help homeless
      individuals against whom the Bulky Item Provision is being enforced.
      When KFA spends its limited resources on monitoring cleanups or
      finding or buying replacement items, it cannot spend those resources on
      advocating for housing, shelters, and other services for the homeless


      22 The City’s additional contention that its announcement of its intent to
      enforce LAMC 56.11 (and therefore the Bulky Item Provision) does not
      establish an imminent threat of irreparable injury because the Protocols
      provide adequate protection falls flat. From the declarations of a small
      handful of homeless individuals and KFA members, it is clear that the City
      does not take “extensive measures to . . . safeguard Bulky Items that appear
      to be someone’s property.” Opp’n at 23. Despite the Protocol stating that
      Sanitation will “work with the individual(s) to allow for the removal of”
      Attended Bulky Items, including providing additional accommodations for
      physically or mentally-impaired individuals, Wong Decl. Ex. 1, at 40, the City
      has routinely seized and destroyed Attended Bulky Items that were in the
      process of being removed, see Ashley Decl. ¶ 11 (“As I was attempting to
      comply with LA Sanitation’s instructions to remove my belongings from the
      area, a sanitation worker stopped me and told me that the carts and bedding
      were Bulky Items, and therefore I could not take them with me out of the
      cleanup area”); Diocson Decl. ¶¶ 11-12 (“I was getting ready to move my
      belongings from the area when . . . Officer Lopez told me that I could not take
      Bella’s kennel with me” because “it was a bulky item and it was too big, so I
      wasn’t allowed to keep it.”); Price Decl. ¶ 9 (“The neighbor then asked if he
      could move some of Kahn’s items out of the area, and Nic asked if he could
      carry the pallets out of the area. The Sanitation workers said no, that Kahn’s
      items were bulky items and they couldn’t take them.”).



                                            18
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 19 of 22 Page ID #:1935



      pursuant to its mission. The harm caused by not engaging in such
      activities is intangible and not compensable. This intangible injury
      constitutes irreparable harm. See E. Bay Sanctuary Covenant, 950
      F.3d at 1280 (Intangible injuries, such as “suffer[ing] a significant
      change in their programs” constitutes irreparable harm); Valle del Sol
      Inc. v. Whiting, 732 F.3d 1006, 1029 (9th Cir. 2013) (sufficient showing
      of irreparable harm where “the organizational plaintiffs have shown
      ongoing harms to their organizational missions as a result of the
      statute”).

             The City also contends, in a footnote, that the harm cannot be
      imminent because Plaintiffs did not file this Motion until seven months
      after filing their complaint. Opp’n at 23 n.6. The Court believes that
      delay is not unreasonable particularly where Plaintiffs sought
      expedited discovery in order to determine whether to seek a
      preliminary injunction. See Dkt. 29.

      D.    Balance of Equities and Public Interest

             Plaintiffs contend that “the public interest is best served by
      enjoinging [sic] unconstitutional or unlawful ordinance[s].” Mot. at 20
      (citing Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012)).
      Plaintiffs further note that the Bulky Item Provision is likely to be
      enforced not just against Plaintiffs, but also against “the more than
      9000 people who are compelled to live on the streets in Los Angeles,”
      which further supports the conclusion that enjoining enforcement of the
      Bulky Item Provision is in the public interest. Id. (citing Klein v. City
      of San Clemente, 584 F.3d 1196, 1208 (9th Cir. 2009)). The City
      contends that it has a “substantial and legitimate” “health, safety, and
      welfare interest in the enforcement of the Bulky Item provision.” Opp’n
      at 25. However, as Plaintiffs point out, and the City does not address,
      the City (or the public) can have no interest in the enforcement of a
      provision that is likely to be found unconstitutional. See Lavan v. City
      of Los Angeles, No. CV 11-2874 PSG (AJWx), 2011 WL 1533070, at *6
      (C.D. Cal. Apr. 22, 2011) (“[T]he public interest is served by issuance of
      a TRO in that the City will still be able to lawfully seize and detain
      property, as opposed to unlawfully seizing and immediately destroying


                                         19
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 20 of 22 Page ID #:1936



      property”). Moreover, as other courts have held, the constitutional
      rights of homeless individuals outweigh the potential hurdles the
      injunction might pose to the City’s efforts to keep the sidewalks clean.
      See, e.g., id. at *5 (“[T]he City’s interest in having clean parks is
      outweighed by the more immediate interest of the plaintiffs in not
      having their personal belongings destroyed.” (quoting Pottinger v. City
      of Miami, 810 F.Supp. 1551, 1573 (S.D. Fla. 1992))); Justin v. City of
      Los Angeles, No. CV0012352LGBAIJX, 2000 WL 1808426, at *11 (C.D.
      Cal. Dec. 5, 2000) (risk of violation of constitutional rights outweighs
      risk that injunction may slow city’s efforts to keep the city clean and
      safe and may disturb the city’s “new initiative to revitalize and uplift
      communities, to improve the streets and sidewalks, and to diminish the
      crime rate”). The balance of the equities and the public interest tip
      sharply in Plaintiffs’ favor.

            The City contends that the requested injunction would
      “essentially enshrine Bulky Items in constitutional protection and
      prevent them from being removed from public areas in the City.” Opp’n
      at 24. This is obviously untrue. The requested injunction would
      merely require the City to treat Bulky Items like every other item
      stored in public areas, permitting removal in a number of
      circumstances, including when items are unattended, blocking the
      sidewalk, or a threat to healthy and safety. Similarly, nothing in the
      requested injunction would hinder the determinations the City
      presumably makes on a daily basis as to whether items are unattended
      or abandoned. Nor would it require the City “to obtain warrants,
      articulate an exception on item-by-item basis, and give notice and
      hearing opportunities before collecting any Bulky Item.” Id.

            Next, the City appears to contend that it has no other authority
      to remove and throw away trash and other abandoned or dumped
      items. Id. This cannot possibly be true. If it were, the City would not
      currently be able to remove or throw away anything too small to
      constitute a Bulky Item or excluded from the definition of a Bulky Item.
      That proposition is absurd.




                                         20
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 21 of 22 Page ID #:1937



             Finally, the City contends that “the injunction Plaintiffs seek
      would not provide sufficient clarity for the City to understand what
      justifications would be sufficient to remove a Bulky Item.” Id. at 25.
      Again, the City’s argument has no merit. An injunction enjoining
      enforcement of a specific provision of a specific ordinance could not be
      clearer. 23 The injunction sought in the case cited by the City was
      nothing like the injunction sought here. In that case, homeless
      plaintiffs sought to enjoin enforcement of various unlisted statutes and
      ordinances only against homeless plaintiffs and only “for life-sustaining
      activities such as sleeping, sitting or remaining in a public place.”
      Joyce v. City & Cty. of San Francisco, 846 F. Supp. 843, 851 (N.D. Cal.
      1994). The district court noted that the phrase “such as” was
      “malleable” and therefore the proposed injunction was “fundamentally
      uncertain as to what conduct would be immunized from governmental
      prohibition.” Id. Here, there is no malleable phraseology. The City
      simply may not enforce two provisions of the Ordinance. Given that
      the City has repeatedly pointed out that the Ordinance has a
      severability provision, Dkt. 22 (12(b)(6) Mot.) at 7 n.7; Opp’n at 16, the
      City can certainly comprehend how to enforce the Ordinance if ordered
      not to enforce certain of its provisions.

            For the foregoing reasons, IT IS ORDERED that the request for
      a preliminary injunction is GRANTED as follows:

                        IV. PRELIMINARY INJUNCTION

            The City of Los Angeles, and its agents and employees, are
      enjoined from doing any of the following:




      23The City’s contention that it is unclear whether certain items can be
      removed under other provisions of the Ordinance, Opp’n at 25, has no bearing
      on the question at issue here.



                                          21
Case 2:19-cv-06182-DSF-PLA Document 54 Filed 03/31/20 Page 22 of 22 Page ID #:1938



            1.    Enforcing Section 56.11(3)(i) of the Los Angeles Municipal
                  Code;

            2.    Enforcing Section 56.11(10)(d) of the Los Angeles Municipal
                  Code;

            3.    Posting signs, notices, or other public information stating
                  that the City will enforce Sections 56.11(3)(i) or
                  56.11(10)(d) of the Los Angeles Municipal Code.

                                      V. Bond

             Plaintiffs contend that no bond should be required, and the City
      does not argue otherwise. The Ninth Circuit has held that Federal
      Rule of Civil Procedure 65(c) invests “the district court with discretion
      as to the amount of security required, if any.” Barahona-Gomez v.
      Reno, 167 F.3d 1228, 1237 (9th Cir. 1999), supplemented, 236 F.3d
      1115 (9th Cir. 2001). Plaintiffs presumably have minimal financial
      means and the City has not stated it would suffer any financial harm;
      therefore, the Court will not require a bond.

         IT IS SO ORDERED.



      Date: March 31, 2020                     ___________________________
                                               Dale S. Fischer
                                               United States District Judge




                                          22
